FILED
JuN-szou

C|erk, U.S. Dlstr|ct & Bankruptcy
    courts f@f m3  of columbia
FOR THE DISTRICT CF COLUMBIA

Steven Ivey, l
Plaintiff, §
v. § Civil Action No.   57

Fair Labor Relations Authority et al., l
Defendants. §

)

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the
court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

Plaintiff seeks review of the decision of the General Counsel of the Federal Labor
Relations Authority ("FLRA"), effectively declining to "issue a complaint against the National
Treasury Employees Union . . . and the US Treasury Department . . . for unfair labor practices . . .
." Compl. at l-Z. The General Counsel’s decision "not to file a complaint is not judicially
reviewable . . . ." Patent Ojj‘ice Prof’l Ass’n v. FLRA, 128 F.3d 751, 753 (D.C. Cir. l997). A

separate Order of dismissal accompanies this Mernorandum Opinion.

 

-.n.».

z Uni d St tes District Judge
DATE: June , 2011